Case 1:21-cv-00072-CFC-JLH Document 12 Filed 03/05/21 Page 1 of 2 PageID #: 186




                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF DELAWARE

 FEDEX SUPPLY CHAIN LOGISTICS )
 AND ELECTRONICS, INC.,            )
                                   )
                 Plaintiff,        )
                                   ) C.A. No. 1:21-cv-00072-CFC
            v.                     )
                                   ) JURY TRIAL DEMANDED
 VIKING TECHNOLOGIES, LLC,         )
                                   )
                 Defendant.        )
 _________________________________ )


     FEDEX SUPPLY CHAIN LOGISTICS AND ELECTRONICS, INC.’S
                     MOTION TO DISMISS
       Plaintiff FedEx Supply Chain Logistics and Electronics, Inc. (“FedEx”)

 respectfully moves this Court for an Order, substantially similar to the proposed

 order attached hereto, dismissing Defendant Viking Technologies, LLC’s

 Counterclaims to FedEx’s Complaint, pursuant to Rule 12(b)(6) of the Federal Rules

 of Civil Procedure, for failure to state a claim upon which relief can be granted.

       The grounds for this Motion are further set forth in FedEx’s Opening Brief in

 Support of its Motion to Dismiss, which is being filed contemporaneously herewith.
Case 1:21-cv-00072-CFC-JLH Document 12 Filed 03/05/21 Page 2 of 2 PageID #: 187




                                        YOUNG CONAWAY STARGATT &
                                        TAYLOR, LLP


                                         /s/ Adam W. Poff
                                        Adam W. Poff (No. 3990)
                                        Samantha G. Wilson (No. 5816)
                                        Rodney Square
 OF COUNSEL:                            1000 North King Street
                                        Wilmington, DE 19801
 Katherine Vidal (pro hac vice)         (302) 571-6600
 WINSTON & STRAWN LLP                   apoff@ycst.com
 275 Middlefield Road, Suite 205        swilson@ycst.com
 Menlo Park, CA 94025
 (650) 858-6500
 kvidal@winston.com                     Attorneys for Defendant FedEx Supply
                                        Chain Logistics and Electronics, Inc.
 Jeanifer E. Parsigian (pro hac vice)
 WINSTON & STRAWN LLP
 101 California Street, 35th floor
 San Francisco, CA 94111
 (415) 591-1000
 jparsigian@winston.com




                                        2
